                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CV-129-KDB-DCK

 RICHARD F. TALLANT and                                 )
 PATRICIA A. RICHARD,                                   )
                                                        )
                 Petitioners,                           )
                                                        )
    v.                                                  )       ORDER
                                                        )
 ELIZABETH S. TALLANT,                                  )
                                                        )
                 Respondent.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on pro se Respondent’s “Motion To Seal”

(Document No. 5) filed August 14, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion in part and

deny the motion in part.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.




      Case 5:20-cv-00129-KDB-DCK Document 11 Filed 09/03/20 Page 1 of 3
              (c)     Motion to Seal or Otherwise Restrict Public Access. A
              party’s request to file materials under seal must be made by formal
              motion, separate from the motion or other pleading sought to be
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                     (1)     A non-confidential description of the
                     material sought to be sealed;
                     (2)     A statement indicating why sealing is
                     necessary and why there are no alternatives to filing
                     under seal;
                     (3)     Unless permanent sealing is sought, a
                     statement indicating how long the party seeks to have
                     the material maintained under seal and how the
                     matter is to be handled upon unsealing; and
                     (4)     Supporting statutes, case law, or other
                     authority.

              To the extent the party must disclose any confidential information
              in order to support the motion to seal, the party may provide that
              information in a separate memorandum filed under seal.

              (d)     Filing of an Unredacted Copy Allowed. The party seeking
              to file material under seal may submit an unredacted version of the
              material under seal for review by the Court along with the motion to
              seal.

              (e)     Public Notice. No motion to seal or otherwise restrict public
              access shall be determined without reasonable public notice. Notice
              is deemed reasonable where a motion is filed in accordance with
              LCvR 6.1(c). Other parties, intervenors, and non-parties may file
              objections and briefs opposing or supporting the motion within the
              time provided by LCvR 7.1 and may move to intervene under
              Fed.R.Civ.P. 24. Where the Court acts before the response, any
              party or non- party may move to unseal at any time.


Local Rule 6.1.

       Pro se Respondent’s motion (Document No. 5) fails to satisfy the requirements of Local

Rule 6.1(c)(1) through (4). In fact, other than seeking to seal her “Application To Proceed In

District Court Without Prepaying Fees Or Costs” (Document No. 2), the motion provides very



                                               2
      Case 5:20-cv-00129-KDB-DCK Document 11 Filed 09/03/20 Page 2 of 3
little information and is unclear what “supporting documents” Respondent seeks to seal. See

(Document No. 5).

        It is the undersigned’s understanding that the Clerk’s Office routinely seals IFP motions,

and therefore, Document No. 2 shall remain under seal. To the extent Respondent believes other

filings and/or “supporting documents” should be sealed, she shall file a revised motion requesting

such relief.

        IT IS, THEREFORE, ORDERED that pro se Respondent’s “Motion to Seal” (Document

No. 5) is GRANTED in part and DENIED in part. Respondent may file a revised motion to

seal, consistent with the Local Rules, on or before October 2, 2020. Document Nos. 2 and 6 shall

remain under seal until otherwise ordered by the Court.

        SO ORDERED.


                            Signed: September 3, 2020




                                                 3
       Case 5:20-cv-00129-KDB-DCK Document 11 Filed 09/03/20 Page 3 of 3
